Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Ronald Rudder, Registration No. 45,618, on 29 July 2022.

The application has been amended as follows: 

Please amend the claims to read as follows: 

1-20. (Canceled)

21. (Currently Amended) A memory system comprising:
a memory device including a first memory block group for storing m-bit data (m is a natural number) per cell and a second memory block group for storing n-bit data (n is a natural number different from m) per cell; and
a memory controller configured to: 
designate a first memory block of memory blocks included in the first memory block group as a first open block, 
designate a second memory block of memory blocks included in the second memory block group as a second open block, 
perform a program operation on 
in response to changing the first open block to a closed block, count a number of times voltage abnormalities, in a voltage supplied to the memory device, have occurred during a predetermined time, and
when the counted number of times voltage abnormalities have occurred exceeds a first threshold value, determine whether to designate a third memory block, included in the first memory block group or the second memory block group, as a new open block, based on whether at least one open memory block exists among the memory blocks included in the first memory block group and the memory blocks included in the second memory block group
 
22. (Canceled)
 
23. (Currently Amended) The memory system according to claim 21, wherein the memory controller determines a number of dummy physical pages included in the first memory block changed to the closed block, and determines the counted number of times the voltage abnormalities have occurred based on the determined number of dummy physical pages. 
 
24. (Canceled)
 
25. (Currently Amended) The memory system according to claim 21, wherein, the third memory block is included in the first memory block group
 
26. (Previously Presented) The memory system according to claim 25, wherein, when the opened memory block exists among the memory blocks included in the first memory block group and the memory blocks included in the second memory block group, the memory controller does not designate the third memory block as the new open block.
 
27. (Previously Presented) The memory system according to claim 25, wherein, when the opened memory block does not exist among the memory blocks included in the first memory block group and the memory blocks included in the second memory block group, the memory controller designates the third memory block as the new open block.
 
28. (Canceled)
 
29. (Previously Presented) The memory system according to claim 27, wherein the memory device is configured to store the m-bit data per cell in the memory blocks included in the first memory block group, and the n-bit data per cell in the memory blocks included in the second memory block group, where n is greater than m.
 
30. (Previously Presented) The memory system according to claim 27, wherein the memory device is configured to store the m-bit data per cell in the memory blocks included in the first memory block group, and the n-bit data per cell in the memory blocks included in the second memory block group, where n is less than m.
 
31. (Currently Amended) The memory system according to claim 21, wherein, when the counted number of times the voltage abnormalities have occurred is equal to or less than the first threshold value, the memory controller designates  the third memory block as the new open block, wherein the third memory block is included in the first memory block group
 
32. (Previously Presented) The memory system according to claim 31, wherein, when an opened memory block does not exist among the memory blocks included in the second memory block group, the memory controller determines whether to designate a fourth memory block among the memory blocks included in the second memory block group as an additional new open block.
 
33. (Currently Amended) The memory system according to claim 32, wherein the memory controller further determines whether to designate the fourth memory block as the additional new open block, based on a ratio of a number of free blocks included in the second memory block group to a number of all memory blocks included in the second memory block group.
 
34. (Previously Presented) The memory system according to claim 33, wherein the memory controller designates the fourth memory block as the additional new open block when the ratio is equal to or greater than a second threshold value, and 
wherein the memory controller does not designate the fourth memory block as the additional new open block when the ratio is less than the second threshold value.
 
35. (Currently Amended) The memory system according to claim 21, wherein, when the counted number of times the voltage abnormalities have occurred is equal to or less than the first threshold value, the memory controller further determines whether to designate  the third memory block as  the new open block, based on a ratio of a number of free blocks included in the first memory block group to a number of all memory blocks included in the first memory block group, or based on whether an opened memory block exists among the memory blocks included in the second memory block group.
 
36. (Previously Presented) The memory system according to claim 35, wherein, when the ratio is equal to or greater than a second threshold value, the memory controller designates the third memory block as the new open block, and 
wherein the third memory block is included in the first memory block group.
 
37. (Previously Presented) The memory system according to claim 35, wherein, when the ratio is less than a second threshold value and the opened memory block exists among the memory blocks included in the second memory block group, the memory controller does not designate the third memory block as the new open block.
 
38. (Currently Amended) The memory system according to claim 21, wherein, when the counted number of times the voltage abnormalities have occurred exceeds the first threshold value and an opened memory block does not exist among the memory blocks included in the second memory block group, the memory controller designates the third memory block as the new open block.
 
39. (Previously Presented) The memory system according to claim 38, wherein the memory device is configured to store the m-bit data per cell in the memory blocks included in the first memory block group, and the n-bit data per cell in the memory blocks included in the second memory block group, wherein n is greater than m.
 
40. (Previously Presented) The memory system according to claim 38, wherein the memory device is configured to store the m-bit data per cell in the memory blocks included in the first memory block group, and the n-bit data per cell in the memory blocks included in the second memory block group, wherein n is less than m.

Allowable Subject Matter
Claims 21, 23, 25-27 and 29-40 are allowed as amended by Examiner’s Amendment. 

The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, US Patent Application Pub. No. US 2018/0189144 A1 (Song), does not teach, “in response to changing the first open block to a closed block, count a number of times voltage abnormalities, in a voltage supplied to the memory device, have occurred during a predetermined time, and when the counted number of times voltage abnormalities have occurred exceeds a first threshold value, determine whether to designate a third memory block, included in the first memory block group or the second memory block group, as a new open block, based on whether at least one open memory block exists among the memory blocks included in the first memory block group and the memory blocks included in the second memory block group” in combination with the other limitations because Song teaches that a determination to open additional blocks only occurs in response to the controller determining that abnormal power loss has not occurred (i.e. a number of times voltage abnormalities, in a voltage supplied to the memory device, have occurred does not exceed a first threshold value). Accordingly, in the face of abnormal power loss, Song would not make a determination about whether to designate a third block as a new open block based on whether an open memory block exists and furthermore, does not teach to count the number of times the abnormal power loss has occurred. Additionally, one of ordinary skill in the art would not be motivated to modify the prior art to arrive at the claimed invention and the claimed invention would not have been obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404. The examiner can normally be reached Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139                                                                                                                                                                                                        
/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139